DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art does not show or suggest:
“…an aerosolizing ejector positioned to eject 3 pL to 10 nL droplets of a liquid sample into the photoreaction region… and
“…a pressure differential sensor positioned with respect to the photoreaction region to sense degradation of the droplets exposed to the focused light.”
(as in claims 1 and 9)
AND
“…aerosolizing a liquid sample to generate a liquid aerosol in a photoreaction region of a sample chamber…
“…and sensing a pressure change associated with degradation of the explosive molecules photoreactively degraded within the sample chamber.”
(as in claim 11)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marlow et al. (U.S. Patent 5,789,256) discloses a device for detection of detonation or deflagration of a material (which can be an aerosol) by a sensor which can be a pressure sensor (see col. 4, line 53–col. 5, line 14), however, Marlow does not disclose that the degradation of the aerosol is due to exposure to focused light, rather, a spark is provided that causes the detonation/deflagration of the gas/aerosol.
Yaniv (CA 2627316) discloses detection of explosive material by a photoacoustic system, however, the exposure to light is not to induce degradation of the explosive, but to cause photoluminescence which is then detected by the PAS system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852